                      UNITED STATES DISTRICT COURT
                         DISTRICT OF MINNESOTA


IN RE: NATIONAL HOCKEY LEAGUE                     MDL No. 14-2551 (SRN/BRT)
PLAYERS’ CONCUSSION INJURY
LITIGATION,

This document relates to:
                                                   MEMORANDUM OPINION
Veitch v. NHL, et al., Case No. 16-cv-                 AND ORDER
02683 (SRN/JSM)


Brian Gudmundson and David Cialkowski, Zimmerman Reed, LLP, 1100 IDS Center, 80
South Eighth Street, Minneapolis, Minnesota 55402, for Plaintiffs;

Richard R Gordon, Gordon Law Offices, Ltd., 211 W. Wacker Dr., Suite 500, Chicago,
Illinois 60606, for Plaintiffs;

Stephen G. Grygiel, Steven D. Silverman, and William Sinclair, Silverman, Thompson,
Slutkin & White, LLC, 201 North Charles Street, Suite 2600, Baltimore, Maryland
21201, for Plaintiffs;

Stuart A. Davidson, Robbins, Geller, Rudman & Dowd, LLP, 120 East Palmetto Park
Road, Boca Raton, Florida 33432, and Leonard B. Simon, Robbins, Geller, Rudman &
Dowd, LLP, 655 West Broadway, Suite 1900, San Diego, California 92101, for Plaintiffs;

Thomas Demetrio and William T. Gibbs, Corboy & Demetrio, P.C., 33 North Dearborn
Street, Chicago, Illinois 60602, for Plaintiffs;

Robert K. Shelquist, and Rebecca A. Peterson, Lockridge, Grindal, Nauen, PLLP, 100
Washington Avenue South, Suite 2200, Minneapolis, Minnesota 55401, for Plaintiffs;

Daniel J. Connolly, Joseph M. Price, Linda S. Svitak, and Aaron D. Van Oort, Faegre
Baker Daniels, LLP, 2200 Wells Fargo Center, 90 South Seventh Street, Minneapolis,
MN 55402; John H. Beisner, and Jessica D. Miller, Skadden, Arps, Slate, Meagher & Flom
LLP, 1440 New York Avenue, Northwest, Washington, D.C. 20005-2111; Shepard
Goldfein, and Matthew M. Martino, Skadden, Arps, Slate, Meagher & Flom LLP, Four
Times Square, New York, New York 10036; Joseph Baumgarten and Adam M. Lupion,
Proskauer Rose LLP, Eleven Times Square, New York, New York 10036, for Defendant.
SUSAN RICHARD NELSON, United States District Judge

I.     INTRODUCTION

       This matter comes before the Court on Defendant National Hockey League’s (the

“NHL”) 1 motion to dismiss plaintiff Andre Deveaux’s claims in the Complaint for lack of

personal jurisdiction. [Doc. No. 21.] See Fed. R. Civ. P. 12(b)(2). In the alternative, the

NHL urges the Court to transfer this action to the Southern District of New York, pursuant

to 28 U.S.C. § 1404(a). (Id.)

      For the reasons set forth below, the Court grants Defendant’s motion and dismisses

Deveaux’s claims without prejudice.

II.   FACTUAL AND PROCEDURAL BACKGROUND

       The general facts pertaining to the underlying MDL are set forth in previous rulings

from this Court, and are incorporated here by reference. See NHL Players’ Concussion

Injury Litig., No. 14-MDL-2551 [Doc. No. 126], 2015 WL 1334027 (D. Minn. March 25,

2015); NHL Players’ Concussion Injury Litig., No. 14-MDL-2551, 327 F.R.D. 245

(D. Minn. 2018). This substantially similar action, also brought on behalf of former NHL

players, was directly filed in this district. The allegations here essentially mimic the

complaint in the MDL. See NHL Players’ Concussion Injury Litig., No. 14-MDL-2551

[Doc. No. 615]. Stated briefly, this case arises from repetitive head trauma–including



1
 For this motion, the NHL also refers to the National Hockey League Board of
Governors because both NHL Parties are treated similarly in the Complaint for purposes
of alleging personal jurisdiction. (Am. Compl. ¶¶ 1, 4,117-118, 120.)
                                            2
concussive and sub-concussive head injuries–sustained by former NHL players during

their professional careers. (Am. Class Action Compl. [Doc No. 8] (“Am. Compl.”) ¶¶ 9,

579.) The NHL, according to Plaintiffs, knew or should have known, that by “permitting

and promoting fighting” in the sport, players would suffer brain trauma with debilitating

long-term effects. (Id. ¶¶ 9, 121-147.) The effects suffered from this NHL-sanctioned

fighting   include    “memory     loss,   dementia,     depression,   [Chronic     Traumatic

Encephalopathy] ‘CTE’, and related symptoms, including addiction.”                (Id. ¶ 129.)

Moreover, Plaintiffs allege that the NHL concealed studies linking repetitive concussive

events to neurodegenerative conditions. (Id. ¶¶ 7, 593.)

       Based on these allegations, each plaintiff appears to assert two negligence-based

causes of action and one fraud-based cause of action against the NHL.                   (See,

e.g., id. ¶¶ 569-596, Counts XXXXVII-XXXXIX.)              Although the negligence claims

overlap, the thrust of the allegations are that the NHL was negligent in disregarding its duty

to (i) keep NHL players safe; and (ii) advise NHL players of all risks, including the risk of

brain damage. (Id. ¶¶ 574, 586.) By failing to do so, NHL players suffered injuries,

including “long-term, degenerative brain damage” and “other neurological deficits.”

(Id. ¶¶ 574, 587.) In the fraud claim, Plaintiffs allege that the NHL was in a position of

“superior knowledge” about the long-term effects of head hits. (Id. ¶ 589.) The NHL

concealed these risks. (Id. ¶ 593.) In reasonably relying on the NHL’s silence about

returning to games “too soon after sustaining a traumatic brain injury” and even outright

denials of “any later-in-life risks,” NHL players suffered significant brain damage,

neurocognitive, and neurological deficits. (Id. ¶¶ 593, 595.)

                                              3
       Deveaux, a Canadian citizen, is the only remaining plaintiff in this action.

(Id. ¶¶ 89, 569-596, Counts XXXXVII-XXXXIX.) To support the allegations above, he

asserts that he suffered multiple serious head traumas that were improperly diagnosed and

treated during his NHL career. (Id. ¶ 92.) Deveaux’s NHL career spanned a “total of 31

games” and involved 15 hockey fights. (Id. ¶¶ 90-91.) The Complaint is silent about the

location of these hockey games or fights.

       In this motion, the NHL challenges this Court’s personal jurisdiction and venue over

Deveaux and his claims. (See Def.’s Mem. Of Law in Supp. Of Mot. To Dismiss Am.

Compl. Pursuant to Fed. R. Civ. P. 12(b)(2) [Doc. No. 21] (“Def.’s Mem. Dismiss”).) The

NHL—organized as an unincorporated association (Am. Compl. ¶ 2)—argues that it is not

subject to general jurisdiction in Minnesota because its headquarters and principal place of

business is in New York. (Def.’s Mem. Dismiss at 1, 5-7.) As to specific jurisdiction, the

NHL argues that Deveaux does not allege any connection between his claims and the

NHL’s contacts with Minnesota. (Id. at 7-9.) In support of the NHL’s motion, the NHL

filed an affidavit attaching a Fact Sheet submitted by Deveaux (the “Fact Sheet”). (See

Decl. of Daniel J. Connolly (“Connolly Decl.”), Ex. 1 [Doc. No. 24].) Deveaux’s Fact

Sheet states that his current residence is in Canada. (Id. at 2.) The Fact Sheet also identifies

three NHL hockey teams that Deveaux played on during his career, and about 120 hockey

fights involving Deveaux, spanning from 2000-2013. (Id. at 4-12.) Fourteen of these fights

were alleged to have occurred while Deveaux was playing in the NHL. (Id. at 5-12.)

Neither of the NHL teams for which Deveaux played were in Minnesota, nor were any of

Deveaux’s hockey fights in Minnesota. (Id.)

                                               4
       Deveaux did not respond to the NHL’s motion.

III.   DISCUSSION

       A.     Standard of Review

       To survive a motion to dismiss under Federal Rule of Civil Procedure 12(b)(2), the

plaintiff must make a prima facie showing that the court’s exercise of jurisdiction is proper.

Fastpath, Inc. v. Arbela Techs. Corp., 760 F.3d 816, 820 (8th Cir. 2014). The plaintiff may

meet this burden by pleading facts sufficient to “support a reasonable inference that the

defendant[] can be subjected to jurisdiction within the [forum] state.” Dever v. Hentzen

Coatings, Inc., 380 F.3d 1070, 1072 (8th Cir. 2004). This inference is subject to testing

not solely on the pleadings alone, however, but by any “affidavits and exhibits presented”

with the motion. Dairy Farmers of Am., Inc. v. Bassett & Walker Int’l, Inc., 702 F.3d 472,

475 (8th Cir. 2012) (citation omitted). When—as is the case here—the Court has not

conducted an evidentiary hearing, it must view the facts in the light most favorable to the

nonmoving party, and resolve all factual conflicts in that party’s favor. Pangaea, Inc. v.

Flying Burrito LLC, 647 F.3d 741, 745 (8th Cir. 2011). Yet “the party seeking to establish

the court’s personal jurisdiction carries the burden of proof and that burden does not shift

to the party challenging jurisdiction.” Fastpath, 760 F.3d at 820.

       B.     The Law of Personal Jurisdiction

       In order to find that personal jurisdiction over a defendant is proper, a federal court

sitting in diversity must first determine that certain state and constitutional prerequisites

have been met. Wessels, Arnold & Henderson v. Nat’l Med. Waste, Inc., 65 F.3d 1427,

1431 (8th Cir. 1995). Even here, when an action is directly filed into the MDL, both state

                                              5
and constitutional prerequisites must be satisfied. See, e.g., In re Heartland Payment Sys.,

Inc. Customer Data Sec. Breach Litig., No. CIV.A. H-10-171, 2011 WL 1232352, *5-13

(S.D. Tex. Mar. 31, 2011) (dismissing a case directly filed in the MDL court for lack of

personal jurisdiction when defendant did not stipulate to 12(b)(2) defense). 2 First, the court

must consider whether the requirements of Minnesota’s long-arm statute have been

satisfied. Second, the court must ask whether exercising jurisdiction over the defendant

would comport with the Due Process Clause of the Fourteenth Amendment. In Minnesota,

however, these two inquiries combine into a single due process examination, because the

state long-arm statute has been held to be co-extensive with the constitutional bounds of

jurisdiction. See Soo Line R.R. Co. v. Hawker Siddeley Canada, Inc., 950 F.2d 526, 528

(8th Cir. 1991) (citing Rostad v. On-Deck, Inc., 372 N.W.2d 717, 719 (Minn. 1985)).

       The Due Process Clause permits a court to exercise personal jurisdiction over a non-

resident defendant when that defendant has “certain minimum contacts with [the forum

state] such that the maintenance of the suit does not offend ‘traditional notions of fair play

and substantial justice.’” Int’l Shoe Co. v. Washington, 326 U.S. 310, 316 (1945) (citation

omitted). Underlying this standard is the conviction that “those who live or operate



2
  As noted above, this action is a directly filed suit rather than one transferred as part of
the MDL. See NHL Players’ Concussion Injury Litig., No. 14-MDL-2551 [Doc. Nos. 1,
3, 148, 195, 206, 333, 1145]; but cf. In re FCA US LLC Monostable Elec. Gearshift
Litig., No. 16-MDL-02744 [Doc. No. 108] (E.D. Mich. April 19, 2017) (analyzing
personal jurisdiction in JPML-transferred case by examining defendant’s contacts with
the transferor forum). Thus, when a defendant does not consent to personal jurisdiction
in a directly filed suit, any alleged defects in personal jurisdiction are analyzed by
examining defendant’s contacts with the MDL forum. In re Heartland Payment Sys., Inc.
Litig., 2011 WL 1232352 at *5-13.
                                              6
primarily outside a State have a . . . right not to be subjected to judgment in its courts as a

general matter.” J. McIntyre Mach., Ltd. v. Nicastro, 564 U.S. 873, 881 (2011); see also

Bristol-Myers Squibb Co. v. Superior Court, 137 S. Ct. 1773, 1779 (2017) (requiring non-

resident class members to establish jurisdiction, on a plaintiff-by-plaintiff, claim-by-claim

assessment, by demonstrating that the claims involve “an activity or occurrence that takes

place in the forum State.”) (internal quotation omitted). Thus, the Supreme Court has made

clear that there must be some showing that the defendant’s “conduct and connection with

the forum State are such that he should reasonably anticipate being haled into court there.”

World-Wide Volkswagen Corp. v. Woodson, 444 U.S. 286, 297 (1980).

       From these core principles, the Eighth Circuit has distilled a five-factor test to be

used in analyzing the propriety of a court’s exercise of personal jurisdiction over a non-

resident defendant. This test considers: (1) the nature and quality of the contacts with the

forum state; (2) the quantity of the contacts with the forum state; (3) the relation of the

cause of action to the contacts; (4) the interest of the forum state in providing a forum for

its residents; and (5) the convenience of the parties. See Wells Dairy, Inc. v. Food Movers

Int'l, Inc., 607 F.3d 515, 518 (8th Cir. 2010) (citing Bell Paper Box, Inc. v. U.S. Kids, Inc.,

22 F.3d 816, 819 (8th Cir. 1994)). “The first three factors are closely related and are of

primary importance, while the last two factors are secondary.” Pecoraro v. Sky Ranch for

Boys, Inc., 340 F.3d 558, 562 (8th Cir. 2003) (citing Digi–Tel Holdings, Inc. v. Proteq

Telecomm. (PTE), Ltd., 89 F.3d 519, 523 (8th Cir. 1996)).

       Moreover, the third factor, the relation of the cause of action to the contacts, serves

to distinguish the appropriate theory of jurisdiction: general or specific. “A court with

                                              7
general jurisdiction may hear any claim against that defendant, even if all the incidents

underlying the claim occurred in a different State.” Bristol–Myers Squibb, 137 S. Ct. at

1780 (emphasis in original). Specific personal jurisdiction, on the other hand, “is very

different.” Id. “In order for a state court to exercise specific jurisdiction, the suit must

arise out of or relate to the defendant’s contacts with the forum.” Id. (citations and

alterations omitted).

              1. General Personal Jurisdiction

       At the outset, the Court concludes that general or “all-purpose” jurisdiction over the

NHL is clearly lacking. As the Eighth Circuit has explained “general jurisdiction refers to

the power of a state to adjudicate any cause of action involving a particular defendant,

regardless of where the cause of action arose, while specific jurisdiction requires that the

cause of action arise from or relate to a defendant’s actions within the forum state.” Wells

Dairy, Inc., 607 F.3d at 518 (internal quotation and citation omitted). To assert general

jurisdiction over a foreign corporation, a court must first determine that the corporation’s

affiliations with the forum are so “continuous and systematic” as to “render [it] essentially

at home in the forum State.” Daimler AG v. Bauman, 134 S. Ct. 746, 751 (2014) (internal

quotations and alterations omitted).

       Two places according to Daimler that are “paradigm all-purpose forums” for a

corporation are where it is incorporated and where it has its principal place of business. Id.

at 760. This standard has been applied by other courts to unincorporated associations, like

the NHL. See Waldman v. Palestine Liberation Org., 835 F.3d 317, 332 (2d Cir. 2016)

(“Daimler’s reasoning was based on an analogy to general jurisdiction over individuals,

                                              8
and there is no reason to invent a different test for general personal jurisdiction depending

on whether the defendant is an individual, a corporation, or another entity”); Dallas Texans

Soccer Club v. Major League Soccer Players Union, 247 F. Supp. 3d 784, 788-89 (E.D.

Tex. 2017) (applying the general jurisdiction test in Daimler to a player’s union similarly

organized as an unincorporated association.). 3

       Here, the NHL is not “essentially at home” in Minnesota. The parties agree that the

NHL is headquartered in New York, but the Complaint is silent about whether the NHL’s

principal place of business is in a different State. (Compare Def.’s Mem. Dismiss at 6 with

Am. Compl. ¶ 117.) The NHL alleges, without opposition, that its principal place of

business is also in New York. (Def.’s Mem. Dismiss at 6); see also Hertz Corp. v. Friend,

559 U.S. 77, 92-93 (2010) (finding a corporation’s main headquarters usually serves as a

corporation’s place of business).     The Court finds—in the absence of any contrary

evidence—that the NHL is a non-resident entity, with its principal place of business in New

York. Deveaux appears to agree tacitly with this result, because the Complaint also alleges

that the NHL had the necessary “continuous and systematic” contacts required for this

Court to exercise jurisdiction over foreign corporations. (Am. Compl. ¶ 120.)

       Nonetheless, while the Complaint alleges “continuous and systematic” contacts by

the NHL in this forum, Deveaux fails to sufficiently allege any such contacts. For instance,



3
 In Daimler, the Supreme Court also applied the “essentially at home” standard to an
unincorporated entity. The Supreme Court held that MBUSA was not subject to general
personal jurisdiction in California because it was neither incorporated in California, nor
was its principal place of business there. Daimler, 134 S. Ct. at 761-62. MBUSA is not a
corporation. It is a Delaware limited liability company. Id. at 751-52.
                                             9
he alleges that the NHL has a franchised club and team in Minnesota, but acknowledges

that the NHL has clubs and teams in several other states. (Id. ¶¶ 1, 117 (recognizing the

NHL “operates out of many different cities and states within the United States”).) Thus,

taking into account the NHL’s “activities nationwide . . . [t]hese contacts are not so

continuous and systematic” as to render the NHL essentially at home here. See, e.g., Dallas

Texans Soccer Club, 247 F. Supp. 3d at 788-89 (finding a player’s union representing 588

players from twenty teams nationwide was not “at home” in a forum, despite having 59

members and two representatives from two teams within the forum). As such, the Court

may not exercise general jurisdiction over the NHL, and thus turns to an analysis of specific

jurisdiction.

                2. Specific Personal Jurisdiction

       When considering specific jurisdiction, the Court examines the nature, quality, and

quantity of NHL’s contacts with Minnesota, and those contacts’ relation to Plaintiffs’ suit.

First, the Court finds that the NHL’s alleged contacts with Minnesota in the Complaint are

limited to: (1) NHL players, other than Deveaux, who were residents of Minnesota and

suffered from repetitive head trauma as a result of the NHL’s acts and/or omissions; and

(2) NHL players, other than Deveaux, who played for a Minnesota team in the NHL and

suffered head trauma as a result of the NHL’s acts and/or omissions. (See Am. Compl.

¶¶ 16, 41-42, 46, 51.)

       Fatal to Deveaux and his claims are that the contacts pleaded in the Complaint do

not specifically relate to his causes of action. These attenuated contacts are clearly not

connected to his claims, and “[w]hen there is no such connection, specific jurisdiction is

                                             10
lacking regardless of the extent of a defendant’s unconnected activities in the State.”

Bristol–Myers Squibb, 137 S. Ct. at 1781. Here, Deveaux brings three separate claims

against the NHL alleging negligence and fraud. (Am. Compl. ¶¶ 89, 569-596, Counts

XXXXVII-XXXXIX.) The basis of these claims, among other things, is the NHL’s alleged

“disregard for Deveaux’s safety” and “knowing[] conceal[ment]” of the risks Deveaux

suffered from repetitive head traumas. (See id. ¶¶ 574, 585, 593.) This purported

misconduct was not alleged to have occurred in Minnesota.

          From a plain reading of the Complaint then, Deveaux’s claims do not “arise out of

or relate to” any NHL contacts in Minnesota. See Bristol–Myers Squibb, 137 S. Ct. at

1780. And like the non-resident plaintiffs in Bristol–Myers, Deveaux is a Canadian citizen,

who does not plead any injury in Minnesota resulting from the NHL’s acts or omissions.

Id. at 1777–80, 17882. The Complaint is silent about the location of Deveaux’s alleged

injuries. The Fact Sheet indeed demonstrates that Deveaux did not suffer any injury in this

State. (Connolly Decl., Ex. 1.) Deveaux was not involved in a single hockey brawl in

Minnesota, and also never played for a Minnesota team in the NHL. (Id. at 4-12.) In sum,

the Complaint does not allege any contacts that could support specific personal jurisdiction

here. 4

          The Court thus concludes that the three main jurisdictional factors considered by

the Eighth Circuit—the nature, quality, and quantity of the defendant’s contacts with the


4
  The NHL argues that its contacts with Minnesota by virtue of having a club in the forum
cannot support specific jurisdiction. (Def.’s Mem. Dismiss at 8-9.) In any event,
Deveaux does not allege that his claims are specifically connected to the NHL’s club in
this forum.
                                             11
forum, and the relation of those contacts to the cause of action—weigh against exercising

specific personal jurisdiction over the NHL. The two remaining, secondary factors—the

interest of the forum and the convenience of the parties—do not alter the Court’s

determination despite the underlying MDL.

       While centralizing pretrial proceedings in the MDL court generally “conserve[s] the

resources of the parties, their counsel, and the judiciary,” see In re Baycol Products

Liability Litig., 180 F. Supp. 2d 1378, 1380 (J.P.M.L. 2001), the remaining secondary

factors do not weigh in Deveaux’s favor, in light of this Court’s prior ruling. In declining

to certify the MDL-plaintiffs’ proposed classes, this Court held that each plaintiff’s claim

is subject to an individualized choice-of-law analysis. NHL Players’ Concussion Injury

Litig., 327 F.R.D. at 257. Thus, as no party here is a Minnesota citizen and the location of

the injuries occurred elsewhere, it is unlikely that this forum would have a clear interest in

providing a forum for out-of-state residents, applying the laws of a different State.

       As to the convenience of the parties, the same considerations apply. In examining

Deveaux’s specific causes of action, his claims do not appear to turn on this forum. No

party here is a Minnesota citizen, and there is no evidence in the record that any witnesses

reside here, or relevant documents are in this forum. Because potential witnesses and

documents are located elsewhere, the balance of convenience “is in equipoise.” See

Datalink Corp. v. Perkins Eastman Architects, P.C., 33 F. Supp. 3d 1068, 1076 (D. Minn.

2014). 5 All factors thus considered, the Court concludes that it may not exercise specific


5
 In accepting service of this action directly filed in the MDL, the parties agreed that the
NHL reserved all defenses as to jurisdiction and venue. [Doc. No. 4.] The NHL’s refusal
                                             12
personal jurisdiction over the NHL here, at this juncture.

       Deveaux bore the burden to establish that the court’s exercise of personal

jurisdiction would be proper, but failed to respond to the NHL’s motion. Because Deveaux

has not met his burden, the Court will dismiss his claims against the NHL without

prejudice. LeDuc Gifts & Specialty Prod., LLC v. New Thermo-Serv, Ltd., 382 F. Supp.

3d 885, 892 (D. Minn. 2019) (dismissing the case without prejudice when plaintiff did not

meet prima facie burden of establishing the court’s personal jurisdiction over defendant).

       Accordingly, the Court grants Defendant’s motion to dismiss for lack of personal

jurisdiction, and therefore declines to address Defendant’s alternative request to transfer

venue pursuant to 28 U.S.C. 1404(a).

IV.    ORDER

       Based on the foregoing, and all the files, records, and proceedings herein, IT IS

HEREBY ORDERED that:

       1.     Defendant’s Motion to Dismiss for lack of personal jurisdiction pursuant to
              Federal Rule of Civil Procedure 12(b)(2) [Doc. No. 21] is GRANTED.

       2.     The case is dismissed WITHOUT PREJUDICE.

LET JUDGMENT BE ENTERED ACCORDINGLY.




Dated: October 10, 2019                          /s/ Susan Richard Nelson
                                                 SUSAN RICHARD NELSON
                                                 United States District Judge


to waive these defenses also corroborates the Court’s conclusion that the MDL does not
tip the scale in Deveaux’s favor.
                                            13
